Per curiam.
The State Disciplinary Board found that respondent Williamson did, without just cause, wilfully disregard a legal matter entrusted to him by his clients in violation of Standard 44 of Bar Rule 4-102. Considering that respondent had previously received a reprimand by the board in a similar caáe, as well as a formal admonition in Supreme Court Disciplinary No. 47, the board recommended that respondent Williamson be disbarred from the practice of law in the State of Georgia. Respondent has filed no answer to the board’s report and recommendation. Upon review, we find the report to be supported by the record beyond a reasonable doubt.
Therefore, pursuant to the recommendation of the State Disciplinary Board, it is ordered that respondent Gregory J. Williamson be disbarred from the practice of law in the State of Georgia.

All the Justices concur.